                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

JUSTIN PATE,                                     )
     Plaintiff,                                  )
                                                 )
v.                                               )          CIVIL ACTION: 1:19-00023-KD-B
                                                 )
BALDWIN COUNTY, ALABAMA, et al.,                 )
    Defendants.                                  )

                                             ORDER

       This matter is before the Court on the parties' Joint Motion to Remand (Doc. 11), the

Defendants' motion to dismiss (Docs. 2, 3), and Plaintiff's Amended Complaint (Doc. 10).

       On December 14, 2018, Plaintiff initiated this action in the Circuit Court of Baldwin

County, Alabama by filing a "Notice of Appeal, Complaint, Request for Declaratory, Injunctive,

and Mandamus Relief, and Demand for Jury Trial." (Doc. 1-1). Stemming from the Defendants'

denial of Plaintiff's building permit related to the placement of signage (advertising/billboard) in

Baldwin County, Alabama, Plaintiff alleged four (4) counts: 1) Count One - an appeal of the

building permit denial; 2) Count Two - a declaratory judgment claim; 3) Count Three - a

procedural due process claim; and 4) Count Four - mandamus relief.1 (Doc. 1-1 at 7-22).

       On January 17, 2019, the Defendants removed this action on the basis of federal question

jurisdiction, pursuant to 28 U.S.C. § 1441, as Plaintiff's Complaint included a claim for due

process rights violations (42 U.S.C. § 1983). Defendants’ notice of removal requested that the

Court exercise supplemental jurisdiction over Plaintiff's state law claims pursuant to 28 U.S.C. §

1367. On January 24, 2019, the Defendants moved to dismiss the case per Rule 12(b)(1) and

Rule 12(b)(6), which remains pending. (Docs. 2, 3). On February 13, 2019, Plaintiff filed an


                                                 1
Amended Complaint which no longer includes the federal claim. (Doc. 10).

       As an initial matter, Rule 15(a)(1)(A)-(B) of the Federal Rules of Civil Procedure

provides that a party may amend its pleading “once as a matter of course” within 21 days after

serving it; or “if the pleading is one to which a responsive pleading is required, 21 days after

service of a responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or (f),

whichever is earlier.” Fed.R.Civ.Proc. Rule 15(a) (emphasis added). Plaintiff's post-removal

Amended Complaint was filed as a matter of course under Rule 15(a)(1)(B) because the

Defendants have not yet filed a responsive pleading and the Amended Complaint was was filed

within 21 days after service of the Defendants' Rule 12(b) motion to dismiss. The result is that

Amended Complaint (Doc. 10) SUPERSEDES the original complaint (Doc. 1-1) and is now the

operative complaint. See, e.g., Pintando v. Miami–Dade Hous. Agency, 501 F.3d 1241, 1243

(11th Cir. 2007) (quoting Dresdner Bank AG, Dresdner Bank AG in Hamburg v. M/V

OLYMPIA VOYAGER, 463 F.3d 1210, 1215 (11th Cir.2006) (citation and quotation omitted)).

See also generally Smith v. West Facilities Corp., 2005 WL 1785224, *1-2 (S.D. Ala. Jul. 26,

2005). Additionally, the operative effect of the Amended Complaint (Doc. 10) is to MOOT the

Defendants' motion to dismiss, as such is directed to the allegations and claims in the original

complaint. See, e.g., DeSisto College, Inc. v. Line, 888 F.2d 755, 757-758 (11th Cir. 1989)

(affirming the denial as moot of a defendant's motion to dismiss a first amended complaint

because the plaintiff filed a second amended complaint).

       With that clarification, the Court turns to the parties' Joint Motion to Remand. This Court

had original jurisdiction under 28 U.S.C. § 1331 (federal question) over Count Three of the

original complaint and exercised supplemental jurisdiction under 28 U.S.C. § 1367(a) over the


       1   The Court is unable to discern the injunctive relief requested.
                                                   2
remaining state law counts. Plaintiff's Amended Complaint no longer includes the federal

question claim (originally Count Three), leaving only state law claims, thus prompting the

parties' joint request to remand this case to state court.

        “[A] district court's removal jurisdiction is determined at the time of removal, and ‘events

occurring after removal...do not oust the district court's jurisdiction.’" Smith v. Wynfield Dev.

Co., Inc., 238 Fed. Appx. 451, 455 (11th Cir. 2007) (quoting Poore v. Am.-Amicable Life Ins.

Co. of Texas, 218 F.3d 1287, 1290-1291 (11th Cir. 2000)). As such, "when a defendant removes

a case to federal court based on the presence of a federal claim, an amendment eliminating the

original basis for federal jurisdiction generally does not defeat jurisdiction.” Rockwell Int'l Corp.

v. United States, 549 U.S. 457, 474 n. 6 (2007). See also Nelson v. Whirlpool Corp., 727

F.Supp.2d 1294, 1301 (S.D.Ala.2010). At that juncture, “[t]he court ha[s] discretion to retain

jurisdiction over the state law claims even after [the plaintiff] amend[s] the complaint to remove

any federal cause of action.” Behlen v. Merrill Lynch, 311 F.3d 1087, 1095 (11th Cir.2002).

However, per Section 1367(c)(3), the court "may decline to exercise supplemental jurisdiction

over a claim under subsection (a) if...the district court has dismissed all claims over which it has

original jurisdiction[]”). Moreover, generally, in the Eleventh Circuit, district courts have been

instructed that “if the federal claims are dismissed prior to trial, Gibbs strongly encourages or

even requires dismissal of state claims[.]” L.A. Draper & Son v. Wheelabrator-Frye, Inc., 735

F.2d 414, 428 (11th Cir. 1984) (referencing United Mine Workers of America v. Gibbs, 383 U.S.

715, 726-727 (1966)). See also e.g., Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th Cir.

2004) (“encourage[ing] district courts to dismiss any remaining state claims when...the federal

claims have been dismissed prior to trial[]”). Specific to a removal scenario, the Eleventh

Circuit instructs that "federal district courts in removal cases must remand, rather than dismiss,
                                                   3
state claims over which they decline to exercise supplemental jurisdiction...”). Myers v. Cent.

Fla. Invs., Inc., 592 F.3d 1201, 1226 (11th Cir. 2010).

       As explained in Garcia v. Cullen, 2012 WL 1988131, *1-3 (M.D. Fla. May 14, 2012):

       The Court looks to the claims in the operative complaint at the time of removal, and in
       this case, federal question jurisdiction did exist at that time….the Court considers
       whether to retain jurisdiction in light of 28 U.S.C. § 1367(c)(3) which allows remand to
       the state court where the federal claim from the original complaint has been eliminated by
       the amended complaint. 28 U.S.C. § 1367(c)(3) (“The district courts may decline to
       exercise supplemental jurisdiction over a claim under subsection (a) if ... (3) the district
       court has dismissed all claims over which it has original jurisdiction.”). The Court may
       decline to continue its exercise of supplemental jurisdiction where Plaintiffs have
       dismissed the federal claims because “no basis for federal jurisdiction presently exists.”
       … “In making this decision, the court ‘should take into account concerns of comity,
       judicial economy, convenience, fairness, and the like.’”….

       Other district courts in the Eleventh Circuit have held that remand is appropriate pursuant
       to § 1367 when a case is, as here, in the earliest stages. See, e.g., Shelley v. City of
       Headland,….2009 WL 2171898 (M.D.Ala. July 21, 2009) (remanding case in which
       plaintiff amended very early in the pleadings and the only remaining claim was a state-
       law constitutional claim involving a city zoning ordinance); see also Lake County v.
       NRG/Recovery Group, Inc., 144 F.Supp.2d 1316, 1319 (M.D.Fla.2001) (remanding case
       because the case and discovery were in the very early stages and comity weighed in favor
       of remand among other factors). Here, the case was just removed. The parties have not
       filed the Case Management Report, no answer or other responsive pleading has been
       filed, and no discovery has begun. Under these circumstances, there is no compelling
       reason to retain the case. See Carnegie–Mellon, 484 U.S. at 351…(holding that “[w]hen
       the single federal law claim in the action [is] eliminated at an early stage of the litigation,
       the district court [has] a powerful reason to choose not to continue to exercise
       jurisdiction”); Baggett v. First Nat. Bank of Gainesville, 117 F.3d 1342, 1353 (11th
       Cir.1997) (“‘When federal law claims have dropped out of the lawsuit in its early stages
       and only state-law claims remain, the federal court should decline the exercise of
       jurisdiction,’” quoting Carnegie–Mellon Univ., 484 U.S. 343…)); Shelley v. City of
       Headland,…2009 WL 2171898 (M.D.Ala. July 21, 2009) (remanding where plaintiff
       amended very early in the pleadings)……

See also generally Shelley v. City of Headland, 2009 WL 2171898 (M.D. Ala. Jul. 21, 2009)

(detailed discussion of remanding and declining to exercise supplemental jurisdiction).

       Upon balancing the relevant factors: this case is in the earliest stages (having been filed

less than one (1) month ago in federal court); there is no apparent judicial economy in having
                                                 4
this Court retain the case; comity concerns weigh in favor of remand as only state law issues

remain which are ideally decided by the state court; and there are no apparent inconvenience

concerns among the parties due to the parties' joint remand request. As a result, the court

declines to exercise supplemental jurisdiction over Plaintiff's remaining state law claims.

       Accordingly, it is ORDERED that the Amended Complaint SUPERSEDES the original

complaint, the Motion to Dismiss is MOOT, and the parties' joint motion to remand is

GRANTED such that this action is hereby REMANDED to the Circuit Court of Baldwin

County, Alabama from whence it came.

       As provided in Rule 58 of the Federal Rules of Civil Procedure, a Final Judgment shall

issue contemporaneously with this Order, by separate document.

       DONE and ORDERED this the 14th day of February 2019.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 5
